Title: From Thomas Jefferson to Thomas Nelson, 15 January 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Dear General
Richmond Jany 15, 1781

I have never heard a tittle of the Enemy since your information that they were at Sandy Point the day after they left Westover; nor is any thing known at this place as to their subsequent Movements. As this want of intelligence might eventually be fatal, I have ordered an Express to be stationed at Bottom’s Bridge, another at New Kent Court House, a third at Bird’s tavern, a fourth at Williamsburg, a fifth half way between that and Hampton and a sixth at Hampton. It will be easy for Mr. Kemp to throw letters from you wherever situated into this line, and as each Rider will have but 15. Miles out and the same back they may if necessary be put into motion every day. By the same means you may have communications with Hampton. Your Business may probably put it out of your power to write so often, but hope that some of the Gentlemen about you may be able to give us intelligence every day or two.

T.J.

